Citation Nr: 1522614	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  08-16 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a seizure disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter initially came before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, denied entitlement to service connection for a seizure disorder with a headache condition.  Jurisdiction of the case was subsequently transferred to the RO in New York, New York.

In May 2008, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  He subsequently withdrew his DRO hearing request in October 2008.

The Veteran testified during a hearing before the Board at the RO in December 2009.  A transcript of the hearing has been associated with his claims folder.

The claim was remanded by the Board most recently in November 2013 for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In the November 2013 remand, the Board requested that the Veteran be asked to provide new authorization for VA to obtain private treatment records and for those records to be obtained.  Since then, the virtual file demonstrates that the wrong address for the Veteran has been used for multiple pieces of correspondence, including notice of the November 2013 Board remand, December 2013 and March 2014 letters to the Veteran regarding the private treatment records, and a May 2014 notice letter regarding recertification of the claim to the Board.  

The Veteran has clarified that his street address number is 2201, not 2210, his apartment number is 9C, and his address is not a P.O. Box.  As such, the Board finds that remand is necessary in order to ensure that each correspondence noted above is sent to the correct address and that the development requested in the November 2013 Board remand.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's address is properly updated in the VA system.  Then, resend the December 2013 notice letter.  Ask the Veteran to provide releases authorizing VA to obtain all records of private treatment at the Lincoln Medical Center.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.  

2.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




